Title: Alexander von Humboldt to Thomas Jefferson, 12 June 1809
From: Humboldt, Alexander von
To: Jefferson, Thomas


          
            Monsieur, à Paris à l’Ecole polytechnique Montagne Ste Genevieve ce 12 Juin 1809.
            Vous connaissez assez les sentimens respectueux d’attachement et d’amitié que je Vous porte, pour sentir Vous même la satisfaction que j’ai eu en recevant Votre lettre en date du 6 Mars. Je n’ai pas eté heureux depuis que j’ai quitté Votre beau pays. Battu par la tempête, on est plus sensible aux vrayes jouissances morales. Quelle carriere que la Votre! Quel exemple ravissant, Vous avez donné, d’energie de caractere, de douceur et de profondeur dans les affections les plus douces tendres de l’ame, de moderation et de justice comme  premier magistrat d’un Etat puissant! Ce qui a eté creé par Vous, Vous le voyez prosperer. Votre retraite à Monticello est un événement, dont la memoire ne s’éteindra jamais dans les fastes de l’humanité. Il est difficile de Vous parler de Vous même sans avoir l’air de flatter. Que mon ame franche et emue est éloignée de cet artifice!
             Je Vous offre l’hommage de mes travaux. J’ai l’honneur de Vous présenter la seconde et la troisieme partie de mon ouvrage sur le Mexique le 2d 3me et 4me cahier de mon Recueil astronomique y compris le Nivellement des Andes. J’ajoute la traduction que l’on a faite de mes Tableaux de la Nature, traduction qui auroit bien mieux rempli en anglais.  Si l’ouvrage parait jusqu’a demain jé de Vous envoie aussi le volume de notre petite Societé d’Arcueil dans lequel Vous trouverez mon travail sur la respiration des poissons et qui Vous présente les beaux memoires de mes deux amis les plus intimes, Gay Lussac et Thenard. Veuillez recevoir toutes ces bagatelles avec cette indulgence qui Vous distingue et dont Vous m’honorez particulierement. Pourrais-je me flatter que Vous serez un peu content de mon morceau sur l’état moral du peuple mexicain.  Je me repends beaucoup de ce que j’ai dit sur les esclaves p. 10. J’ai seu depuis que lorsque ces lignes furent imprimées le Congrès avait dejà pris des mesures trés énergiques pour l’abolition totale. J’ai eté egaré par un zele pour la cause des noirs que dont je ne rougis pas. Je saurai reparer l’injustice que j’ai commise vis a vis les Etats du Sud dans une note et des additions qui seront placés à la fin de l’ouvrage. Mon livre a eté dedié au Roi Charles IV pour calmer par là l’humeur que le Gouvernement de Madrid auroit pu montrer contre quelques individus à Mexico qui m’ont fourni plus de renseignement que peutetre la Cour aurait voulu.
            Je suis bien en peine de voir que ma lettre du 30 mai est la première qui Vous soit parvenue. Vous n’auriez donc pas non plus recu mon ouvrage sur la Geographie des plantes?
            J’ai une priere à Vous faire. J’y tiens beaucoup. Nous sommes deja éloigné l’un de l’autre de 1200 lieues. Si je m’enfonce à Kaschemir ou à Lassa, l’année prochaine, je serai plus loin encore.
            Je possede Votre   excellent ouvrage sur la Virginie mais je voudrois le posseder de Vos mains avec une ligne de Votre écriture. Ce seroit pour moi un souvenir bien precieux. Vous m’avez fait cadeau de Votre exemplaire de Playfair, mais Votre nom n’y est pas et j’ai peur de cette misere publique qui monte en lignes rouges et bleues. Ne me refusez pas ma priere. Madame de Tessé, qui Vous est dévouée comme moi, dit que ma priere est très raisonnable.
            Je n’est pas écris à Mr Madison, j’aurois du le faire plûtôt. Je félicite l’Etat du choix qu’ont fait les citoyens de l’Amerique. Il m’a laissé une impression très belle. J’aime Votre expression “it now permits us a wise and honest administration.” Ce mot d’honnéte renferme tout ce qui est juste, liberal, vertueux. Veuillez si Vous écrivez aù President lui offrir l’expression de mes sentimens respectueux.
            Agreéz, Monsieur, l’hommage de mon admiration et de ma reconnaissance.Alexander Humboldt
          
          
            Il a paru en allemand le second Volume du Mithridates d’Adelung et de Vater sur les langues. Il contient des recherchés qui se tient à Vos ideés.
          
          
          Editors’ Translation
          
            
              Sir, Paris Ecole polytechnique Montagne Ste Genevieve 12 June 1809.
              You know well enough the respectful feelings of attachment and friendship that I have for you to be aware of the satisfaction I felt when I received your letter dated 6 March. I have not been happy since I left your beautiful country. Beaten by storms, one is more sensitive to true moral pleasures. What a career yours has been! What a magnificent example you have given of strong character, of sweetness in the most tender affections of the soul, of moderation and justice as head magistrate of a powerful state! What has been created by you, you have seen prosper. Your retirement to Monticello is an event the memory of which will never fade from the splendors of humanity. It is difficult to talk to you about yourself without seeming to flatter. How far from this artifice my truthful and emotional soul is!
               I respectfully offer you my works. I have the honor to present to you the second and third parts of my work on Mexico, the 2d, 3d and 4th notebooks of my astronomical work, including the leveling of the Andes. I have added the translation that was done of my Tableaux of Nature, a translation which could have been done much better in English.  If the work appears by tomorrow, I will also send you the volume by our small society in Arcueil in which you will find my work on the respiration of fish, and which gives you the beautiful memoirs of my two closest friends, Gay-Lussac and Thénard. Please receive all these trifles with the indulgence for which you are known and with which you particularly honor me. May I flatter myself that you will be somewhat satisfied with my piece on the moral state of the Mexican people?  I am sorry for much of what I said about slaves p. 10. Since then, I have learned that when these lines were printed, Congress had already taken very strong measures toward complete abolition. I was misled by a zeal for the cause of the blacks, for which I do not blush. I know how I will repair the injustice that I committed toward the southern states, with a note and additions placed at the end of the book. My book was dedicated to King Charles IV in order to calm the displeasure the government in Madrid could have shown toward some people in Mexico, who provided me with more information than perhaps the court would have liked.
              I am sorry to see that my letter dated May 30 was the first one to reach you. Have you not also received my work on the geography of plants?
              I have another request for you. It means a lot to me. We are already 1,200 leagues apart. If I find myself deep in Kashmir or in Lhasa, next year, I will be farther away still.
              I own a copy of your excellent work on Virginia but I would like to receive it from your hands with a line written by you. It would be a very precious memento for me. You gave me as a gift your copy of Playfair, but your name is not on it, and I am afraid of this public misery that goes up in red and blue lines. Do not refuse me this request. Madame de Tessé, who is as devoted to you as I am, tells me that my request is very reasonable.
              I have not written Mr. Madison, I should have done it earlier. I congratulate the nation on the choice made by the citizens of America. He made a very fine impression on me. I like your expression “it now permits us a wise and honest administration.” This word “honest” contains all that is just, liberal, and virtuous. When you write the president please be kind enough to send him my respectful regards.
              Please accept, Sir, this token of my admiration and gratitude.Alexander Humboldt
            
            
              The second volume of Mithridates, a study of languages by Adelung and Vater, has been published in German. It contains research that adheres to your ideas.
            
          
        